- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ/MF): 76.483.817/0001-20 PUBLICLY HELD COMPANY CVM Registration No.1431 - 1 SUMMARY OF THE MINUTES OF THE NINETY-FORTH EXTRAORDINARY MEETING OF THE BOARD OF DIRECTORS 1. PLACE: Rua Coronel Dulcídio nº 800, city of Curitiba, State of Paraná. 2. DATE AND TIME: August 17, 2010 at 2:00 pm. 3. PRESIDING BOARD: Léo de Almeida Neves - Chairman; Ronald Thadeu Ravedutti - Executive Secretary. 4. AGENDA AND RESOLUTIONS: I. Approval of the Financial Statements for the second quarter 2010; II. Approval of the prepayment of Interest on Equity, replacing 2010 dividends, with payment as of September 20, 2010, to shareholders registered as such up to August 20, 2010, pursuant to Law 9249/95, to be offset on the occasion of the definition of annual dividends for the year in question, as follows: a) gross amount: R$85,000,000.00; b) dividends per share: b.1) for common shares, R$ 0.29662; b.2) for preferred class "A shares, R$ 0.32638; and b.3) for preferred class B shares, R$0.32638; and III. Approval of the contracting of funding and respective guarantees by the wholly-owned subsidiary, Copel Distribuição S.A. for the latters investment program. 5. ATTENDANCE : LÉO DE ALMEIDA NEVES  Chairman; RONALD THADEU RAVEDUTTI - Executive Secretary; LAURITA COSTA ROSA; MUNIR KARAM; JOÃO CARLOS FASSINA; ROGÉRIO DE PAULA QUADROS; OSMAR ALFREDO KOHLER  Chairman of the Fiscal Council. The Minutes of the Extraordinary Board of Directors Meeting were drawn up in the Companys Book no. 06 registered at the State of Paraná Trade Registry under no. 05/095391-5, on August 08, 2005. RONALD THADEU RAVEDUTTI Executive Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 18, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
